

114 S260 IS: Temporary Duty Suspension Process Act of 2015
U.S. Senate
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 260IN THE SENATE OF THE UNITED STATESJanuary 27, 2015Mrs. McCaskill (for herself, Mr. Portman and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the United States International Trade Commission to recommend temporary duty suspensions
			 and reductions to Congress, and for other purposes.1.Short
 titleThis Act may be cited as the Temporary Duty Suspension Process Act of 2015.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives.(2)CommissionThe term Commission means the United States International Trade Commission.(3)Duty suspension
 or reductionThe term duty suspension or reduction means an amendment to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States—(A)extending an existing temporary suspension or reduction of duty on an article under that subchapter; or(B)providing for a new temporary suspension or reduction of duty on an article under that subchapter.3.Recommendations
			 by United States International Trade Commission for duty suspensions and
			 reductions(a)Establishment
 of review processNot later than 90 days after the date of the enactment of this Act, the Commission shall complete all actions necessary to establish a process pursuant to which the Commission will—(1)review each article with respect to which a duty suspension or reduction may be made—(A)at the initiative of the Commission; or(B)pursuant to a petition submitted or referred to the Commission under subsection (b); and(2)submit a draft bill to the appropriate congressional committees under subsection (d).(b)Petitions(1)In
 generalAs part of the process established under subsection (a), the Commission shall establish procedures under which a petition requesting the Commission to review a duty suspension or reduction pursuant to that process may be—(A)submitted to the Commission by a member of the public; or(B)referred to the Commission by a Member of Congress.(2)RequirementsA petition submitted or referred to the Commission under paragraph (1) shall be submitted or referred at such time and in such manner and shall include such information as the Commission may require.(3)No preferential
 treatment for Members of CongressA petition referred to the Commission by a Member of Congress under subparagraph (B) of paragraph (1) shall receive treatment no more favorable than the treatment received by a petition submitted to the Commission by a member of the public under subparagraph (A) of that paragraph.(c)Public
 commentsAs part of the process established under subsection (a), the Commission shall establish procedures for—(1)notifying the public when the Commission initiates the process of reviewing articles with respect to which duty suspensions or reductions may be made and distributing information about the process, including by posting information about the process on the website of the Commission;(2)except as provided in subsection (d)(4)(B), notifying the public of the duty suspensions and reductions the Commission is considering including in the draft bill not later than 45 days before submitting a draft bill to the appropriate congressional committees under subsection (d); and(3)providing the public with an opportunity to submit comments with respect to any of those duty suspensions or reductions.(d)Submission of
			 draft bill(1)In
 generalThe Commission shall submit to the appropriate congressional committees a draft bill that contains each duty suspension or reduction that the Commission determines, pursuant to the process established under subsection (a) and after conducting the consultations required by subsection (e), meets the requirements described in subsection (f), not later than—(A)the date that is 120 days after the date of the enactment of this Act;(B)February 1, 2018; and(C)February 1, 2021.(2)Effective
 period of duty suspensions and reductionsDuty suspensions and reductions included in a draft bill submitted under paragraph (1) shall be effective for a period of not less than 3 years.(3)Authority to
 make certain modificationsIn including a duty suspension or reduction the Commission determines otherwise meets the requirements of subsection (f) in a draft bill to be submitted under paragraph (1), the Commission may—(A)modify the article description for the duty suspension or reduction—(i)to ensure that U.S. Customs and Border Protection can administer the duty suspension or reduction; or(ii)to correct a technical deficiency in the article description;(B)modify the duty rate for the duty suspension or reduction so that the estimated loss in revenue to the United States from the duty suspension or reduction does not exceed the amount specified in subsection (f)(1)(B); or(C)consolidate the duty suspension or reduction with other duplicative or overlapping duty suspensions or reductions.(4)Special rules
 for first submissionFor purposes of submitting the draft bill required to be submitted on the date specified in paragraph (1)(A), the Commission shall—(A)be required to include only duty suspensions and reductions with respect to which the Commission has sufficient time to make a determination under paragraph (1) before the draft bill is required to be submitted; and(B)notify the public of the duty suspensions and reductions the Commission is considering including in the draft bill not later than 30 days before submitting the draft bill.(e)ConsultationsIn determining whether a duty suspension or reduction meets the requirements described in subsection (f), the Commission shall, not later than 30 days before submitting a draft bill to the appropriate congressional committees under subsection (d), conduct consultations with the Commissioner responsible for U.S. Customs and Border Protection, the Secretary of Commerce, the United States Trade Representative, and the heads of other relevant Federal agencies.(f)Requirements
			 for duty suspensions and reductions(1)In
 generalA duty suspension or reduction meets the requirements described in this subsection if—(A)the duty suspension or reduction can be administered by U.S. Customs and Border Protection;(B)the estimated loss in revenue to the United States from the duty suspension or reduction does not exceed $500,000 in a calendar year during which the duty suspension or reduction would be in effect; and(C)on the date on which the Commission submits a draft bill to the appropriate congressional committees under subsection (d) that includes the duty suspension or reduction, the article to which the duty suspension or reduction would apply is not produced in the United States and is not expected to be produced in the United States during the subsequent 12-month period.(2)Consideration
 of relevant informationIn determining whether a duty suspension or reduction meets the requirements described in paragraph (1), the Commission may consider any information the Commission considers relevant to the determination.(3)Judicial review
 precludedA determination of the Commission with respect to whether or not a duty suspension or reduction meets the requirements described in paragraph (1) shall not be subject to judicial review.(g)Reports
			 required(1)In
 generalEach time the Commission submits a draft bill under subsection (d), the Commission shall submit to the appropriate congressional committees a report that includes—(A)the views of the head of each agency consulted under subsection (e) with respect to the duty suspensions and reductions contained in the draft bill; and(B)any objections received by the Commission during consultations conducted under subsection (e) or through public comments submitted under subsection (c), including—(i)objections with respect to duty suspensions or reductions the Commission included in the draft bill; and(ii)objections that led to the Commission to determine not to include a duty suspension or reduction in the draft bill.(2)Initial report
 on processNot later than one year after the date of the enactment of this Act, the Commission shall submit to the appropriate congressional committees a report that includes—(A)an assessment of the effectiveness of the process established under subsection (a) and the requirements of this section;(B)to the extent practicable, a description of the effects of duty suspensions and reductions recommended pursuant to that process on the United States economy that includes—(i)a broad assessment of the economic effects of such duty suspensions and reductions on producers, purchasers, and consumers in the United States; and(ii)case studies describing such effects by industry or by type of articles, as available data permits;(C)to the extent practicable, a comparison of the actual loss in revenue to the United States resulting from duty suspensions and reductions recommended pursuant to that process to the loss in such revenue estimated during that process, based on data available at the time of the submission of the report;(D)to the extent practicable, information on how broadly or narrowly duty suspensions and reductions recommended pursuant to that process were used by importers; and(E)any recommendations of the Commission for improving that process and the requirements of this section.(h)Form of draft
 bill and reportsEach draft bill submitted under subsection (d) and each report required by subsection (g) shall be—(1)submitted to the appropriate congressional committees in electronic form; and(2)made available to the public on the website of the Commission.4.Reports on
			 benefits of duty suspensions or reductions to sectors of the United States
 economyNot later than January 1, 2016, and annually thereafter, the Commission shall submit to the appropriate congressional committees a report that—(1)makes recommendations with respect to sectors of the United States economy that could benefit from duty suspensions or reductions without causing harm to other domestic interests; and(2)assesses the feasibility and advisability of suspending or reducing duties on a sectoral basis rather than on individual articles.